Citation Nr: 1236407	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-27 000	)	DATE
	)
	)

Received from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Albuquerque, New Mexico, from which the Veteran's appeal was certified.

In his August 2006 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in June 2011, he withdrew that request and asked that his appeal be forwarded to the Board.  

The appeal was initially developed and adjudicated by the RO as involving only a claim for service connection for PTSD.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although the claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim), the issue has been framed as noted on the title page of this decision.

The Veteran's appeal was previously remanded by the Board in September 2011 for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives in that remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required. 


REMAND

In the February 2011 VA examination report, the examiner answered the examination question of whether the Veteran met the DSM-IV criteria for a PTSD diagnosis with the word yes, but then stated that the Veteran did not have PTSD.  Because of the contradictory nature of the VA examination report, the Board remanded the Veteran's appeal in September 2011 for the purposes of obtaining clarification.  The September 2011 remand also noted that the Veteran should be reexamined if the February 2011 VA examiner were not available.

In October 2011, the RO sent the Veteran's claims file to a different VA examiner than the one who conducted the February 2011 VA examination.  The October 2011 VA examiner, after reviewing the claims file but without examining the Veteran personally, stated that the February 2011 examiner did not find that the Veteran had PTSD; while he had symptomatology adequate to satisfy the A criterion for a PTSD diagnosis, he did not meet the other criteria, so an actual diagnosis of PTSD could not be given.  Further, the October 2011 VA examiner concluded that given the fact that the Veteran exhibited at least some psychological symptoms of PTSD as endorsed in the initial VA PTSD examination, it would be reasonable to provide a diagnosis of anxiety disorder not otherwise specified.

As noted, the September 2011 remand directed the RO was to have the Veteran re-examined if the original VA examiner were not available.  This was not accomplished.  The October 2011 VA examiner also did not address the yes answer given by the February 2011 VA examiner to the question of whether the Veteran met the DSM-IV criteria for PTSD.  Finally, in stating that it would be reasonable to provide a diagnosis of anxiety disorder based on the symptoms endorsed by the Veteran at the February 2011 VA examination, the October 2011 VA examiner did not specify which symptom(s) she was referencing, or provide any kind of rationale for that conclusion.  This is especially critical as the February 2011 VA examiner made no Axis I or II diagnoses, to include anxiety disorder.  

It is beyond the purview of the Board to speculate as to the specific symptoms the October 2011 VA examiner found so compelling as to provide a diagnosis of anxiety disorder, or the reasons the February 2011 VA examiner found no Axis I or II diagnosis while the October 2011 VA examiner did.  The Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, it is clear that there has not been substantial compliance with the directives of the September 2011 remand.  Stegall, supra.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate; the opinion provided by the October 2011 VA examiner is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For that reason, another examination of the Veteran must be conducted and another opinion be obtained.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any present acquired psychiatric disability, to include PTSD.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  

If PTSD is not diagnosed, the examiner should express an opinion as to the contradiction in the February 2011 VA examination report that indicated the Veteran met the DSM-IV criteria for a PTSD diagnosis but then stated that the Veteran did not have PTSD.  He or she should also state whether any non-PTSD acquired psychiatric disability is present, and if so, whether it is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include the Veteran's stated stressor event(s) or any other event(s) in service.  The examiner should fully explain the stated opinion(s), citing to claims file documents as appropriate.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in any related development, and that if he does not report for a scheduled VA examination without good cause, his claim may be denied.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After ensuring compliance with all remand directives, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


